


Exhibit 10.31

 

GLOBAL GP LLC

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into this February 4, 2009 by and between Global GP LLC, a Delaware
limited liability company (the “Company”), and Thomas Hollister (the
“Executive”).  Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Employment Agreement,
made as of February 1, 2007, as amended by Amendment No. 1 to Employment
Agreement dated as of December 31, 2008, by and between the Company and the
Executive (the “Employment Agreement”).

 

WHEREAS, , the Company and the Executive desire to make certain modifications to
the Employment Agreement as set forth below, and in accordance with Section 18
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 

1.             Amendment to Section 7(a) of the Employment Agreement.

 

Section 7(a) of the Employment Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

(a)           Definitions. For purposes of this Agreement, a “Change in Control”
shall occur on the date that any one person, entity or group (other than Alfred
Slifka, Richard Slifka or Eric Slifka, or their respective family members or
entities they control, individually or in the aggregate, directly or indirectly
(collectively referred to hereinafter as the “Slifkas”)) acquires ownership of
the membership interests of the Company that, together with the membership
interests of the Company already held by such person, entity or group,
constitutes more than 50% of the total voting power of the membership interests
of the Company; provided, however, if any one person, entity or group is
considered to own more than 50% of the total voting power of the membership
interests of the Company, the acquisition of additional membership interests by
the same person, entity or group shall not be deemed to be a Change in Control. 
The definition of “Change in Control” shall be interpreted, to the extent
applicable, to comply with Section 409A(a)(2)(A)(v) of the Internal Revenue Code
of 1986 (the “Code”) and any successor statute, and/or guidance thereunder, and
the provisions of Treasury Regulation Section 1.409A and any successor
regulation and guidance thereto; provided, however, an interpretation in
compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.  For purposes of this Agreement, “Constructive Termination”
shall mean termination of the Executive’s employment by the Executive as a
result of (i) a material breach by the Company of this

 

--------------------------------------------------------------------------------


 

Agreement, (ii) the failure of any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with the terms of paragraph 14 hereof, or (iii) any
material diminution, without the Executive’s written consent, in the Executive’s
working conditions consisting of (A) a material reduction in the Executive’s
duties and responsibilities as the Chief Operating Officer or Chief Financial
Officer of the Company, (B) any change in the reporting structure so that the
Executive no longer reports to the President or Chief Executive Officer of the
Company, or (C) a relocation of the Executive’s place of work further than forty
(40) miles from Waltham, Massachusetts.  To be able to terminate his employment
with the Company for Constructive Termination, the Executive must provide notice
to the Company of the existence of any of the conditions set forth in the
immediately preceding sentence within 90 days of the initial existence of such
condition(s), and the Company must fail to remedy such condition(s) within 30
days of such notice.  In no event shall the Date of Termination in connection
with a Constructive Termination occur any later than one year following the
initial existence of the condition(s) constituting a Constructive Termination
hereunder.  Notwithstanding the foregoing, each separate event giving rise to a
Constructive Termination shall be viewed separate and apart from any other such
event unless the same is an ongoing occurrence.

 


2.             AMENDMENT TO SECTION 8(B) OF THE EMPLOYMENT AGREEMENT.


 

Section 8(b) of the Employment Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

(b)           Termination by the Company Without Cause; Constructive
Termination.  If the Executive’s employment is terminated by the Company without
Cause or by the Executive for Constructive Termination, then the Company shall
pay to the Executive an amount equal to the product of (X) the sum of (i) Base
Salary as in effect on the Date of Termination, plus (ii) if such termination
occurs within 12 months following a Change in Control, an amount equal to the
target incentive amount under the then applicable short-term incentive for the
fiscal year in which the termination occurs multiplied by (Y) two (2) (the
“Severance Amount”).  The Executive shall be paid the Severance Amount in
twenty-four (24) consecutive equal monthly installments commencing on the first
day of the month following the Date of Termination. In addition, the Company
shall continue to pay and provide the Executive the benefits described in
Section 6(d) as in effect on the Date of Termination, to the extent continued
participation is permitted by the terms of such benefit plans and applicable law
and if not permitted, monthly cash payments equal to the economic equivalent of
continued participation in such benefit plans, until the last monthly payment of
the Severance Amount has been paid to the Executive; provided, however, with
respect to any such benefits (whether provided in-kind to the Executive or
through reimbursement of expenses incurred by the Executive) that are subject to
Section 409A of the Code, provision of such benefits shall be made in accordance
with Section 1.409A-3(i)(l)(iv)(A) of the U.S. Treasury Regulations, the terms
of which are incorporated herein by reference.  In the event that the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Constructive Termination at any time within three (3) months
before a Change in Control and twelve (12) months following a Change in Control,
then, in addition to the foregoing severance compensation and benefits, the
Executive shall receive 100% accelerated vesting on any and all outstanding
Company options, restricted units, phantom units,

 

2

--------------------------------------------------------------------------------


 

unit appreciation rights and other similar rights (under the LTIP or otherwise)
held by the Executive as in effect on the Date of Termination, such accelerated
vesting to occur on the later of (i) the Date of Termination, or (ii) the date
of the Change in Control.

 


3.             CAPTIONS.  THE CAPTIONS OF THIS AMENDMENT ARE FOR CONVENIENCE AND
REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE, EXTEND OR LIMIT THE SCOPE OR
INTENT OF THIS AMENDMENT, OR THE INTENT OF ANY PROVISION HEREOF.


 


4.             CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, OTHER THAN
CONFLICTS OF LAW PROVISIONS THEREOF.


 


5.             SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT ARE SEVERABLE,
AND THE INVALIDITY OF ANY PROVISION SHALL NOT AFFECT THE VALIDITY OF ANY OTHER
PROVISION.


 


6.             COUNTERPARTS; FACSIMILE.  THIS AMENDMENT MAY BE EXECUTED AND
DELIVERED BY FACSIMILE SIGNATURE AND IN COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


7.             ENTIRE AGREEMENT.  THIS AMENDMENT CONSTITUTES THE FULL AND ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THIS AMENDMENT.
EXCEPT AS OTHERWISE SPECIFICALLY AMENDED HEREIN, THE EMPLOYMENT AGREEMENT SHALL
REMAIN UNCHANGED, IN EFFECT AND IN FULL FORCE.


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and Chief Executive Officer

 

 

 

THOMAS HOLLISTER

 

 

/s/ Thomas J. Hollister

 

 

3

--------------------------------------------------------------------------------
